Citation Nr: 0015371	
Decision Date: 06/09/00    Archive Date: 06/15/00

DOCKET NO.  90-46 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to secondary service connection for amputation of 
the right arm.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from May 1943 to March 
1945.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
February 1991, the Board upheld the RO's denial of the 
veteran's claim.  The veteran filed a timely appeal to the 
U.S. Court of Appeals for Veterans Claims (Court).

In June 1992, the Court remanded this case to the Board for 
additional development.  In January 1993, the Board remanded 
this case to the RO to comply with the Court's instructions.  
Additional development was performed by the RO.  In July 
1994, the Board again upheld the RO's denial of the veteran's 
claim.  The veteran filed a second timely appeal to the 
Court.

In July 1996, the General Counsel for the Department of 
Veterans Affairs (General Counsel) and the veteran's 
representative filed a joint motion to vacate the Board's 
July 1994 decision and to remand this matter for development 
and readjudication.  The Court granted the joint motion that 
month, vacating and remanding the case to the Board.

In April 1997 and October 1998, the Board remanded this case 
to the RO for additional development.  In August 1998, the 
veteran filed a claim seeking entitlement to a total rating 
based on individual unemployability due to service connected 
disabilities.  The claim was granted by the RO in January 
1999.  Accordingly, it is not before the Board at this time. 


FINDINGS OF FACT

1.  The VA has fulfill the duty to assist the veteran in 
development of all facts pertinent to the claim of 
entitlement to service connection for amputation of the right 
arm.

2.  All available, relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by either the RO or the veteran.

3.  The veteran is service connected for the amputation of 
his right leg during his active service in World War II.

4.  In July 1952, the veteran was involved in an industrial 
accident causing the amputation of his right arm.  The 
veteran petitioned to receive workmen's compensation benefits 
for this injury.  That year, the veteran did not refer to 
this injury with VA.

5.  In November 1970, the veteran filed a claim for 
additional VA benefits.  At that time, the veteran made no 
reference to the issue of service connection for amputation 
of the right arm.  

6.  In September 1974, the veteran filed an additional claim 
for VA benefits.  Once again, the veteran made no reference 
to the issue of entitlement to secondary service connection 
for amputation of the right arm.  

7.  In an April 1975 VA examination, the veteran noted that 
the amputation of his right arm was the result of a 
"industrial accident."  At that time, he made no reference 
to his right leg amputation having caused the right arm 
amputation.

8.  In June 1975, the veteran filed an additional claim for 
VA benefits.  At that time, the veteran noted that he had 
lost his right arm in 1952 as the result of a "industrial 
accident."  He did not indicate that his service-connected 
disability had caused this injury.  

9.  In November 1975, the veteran filed an additional claim 
for VA benefits.  Once again, no reference to the issue of 
entitlement to secondary service connection for amputation of 
the right arm was made.

10.  In December 1977, the veteran filed an additional claim 
for VA benefits.  Again, no reference to the issue of 
entitlement to secondary service connection for amputation of 
the right arm was made.

10.  In May 1982, the veteran filed an additional claim for 
VA compensation.  The veteran filed two secondary service 
connection claims not at issue before the Board at this time.  
Nonetheless, he made no reference to the claim of entitlement 
to secondary service connection for amputation of the right 
arm.

11.  In March 1989, the veteran filed a claim of entitlement 
to secondary service connection for amputation of the right 
arm.  He stated that he "always felt that I lost that arm 
due to the fact that I was unable to react fast enough to 
avoid being hurt and of course the reason I was not able to 
move as fast as I should have was because of the loss of my 
right leg."  The veteran indicated that there were no 
witnesses to this injury.  

12.  The veteran's recollections regarding the July 1952 
accident are not credible in light of a review of the record 
as a whole.


CONCLUSION OF LAW

Amputation of the right arm is not proximately due to or the 
result of the veteran's service-connected right leg 
amputation.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§ 3.310(a) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

As noted above, the veteran served on active duty from May 
1943 to March 1945.  In July 1944, he stepped on a land mine 
and sustained injuries that required amputation of the lower 
third of his right leg.  He was fitted with a prosthesis and 
assigned to a walking class.  An outpatient treatment record 
dated January 1945 noted that the veteran walked "very 
well" with his prosthesis.  He reportedly developed an 
arrhythmic gait requiring no assistance and was able to 
maintain his balance well on all sections of an obstacle 
course.  

In an April 1947 VA examination, he walked with a 
"comparatively slight limp considering the fact that he is 
wearing an artificial leg."  There were no recorded 
complaints or statements of medical history indicating that 
the veteran experienced instability problems due to his 
amputation.  A complete orthopedic examination at that time 
was entirely negative except for the amputation of the right 
lower leg.  The stump was well healed and not tender.  There 
was no abnormality about the knee.

The veteran was granted service connection for multiple 
injuries and awarded a combined rating of 50 percent.  In 
July 1947, the RO characterized the service-connected 
disabilities as a right leg amputation and wounds secondary 
to the land mine explosion.  He was awarded a 40 percent 
evaluation for the right leg amputation, a 10 percent 
evaluation for multiple penetrating wounds to the left thigh 
and knee, Muscle Group XIV, and a 10 percent evaluation for 
multiple lacerated wounds of the left forearm, Muscle 
Group VII.  The total evaluation was 60 percent with special 
monthly compensation for the loss of one foot.  

In 1952, the veteran was involved in an industrial accident 
that caused the amputation of his right arm.  He did not 
inform the VA of this accident in 1952.  The veteran has 
submitted an August 1952 record from the Industrial 
Commission of Colorado.  It notes that a hearing to determine 
the period of temporary disability and the degree of 
permanent disability was to be held in August 1952.  The 
veteran also submitted an August 1952 statement from the 
State Compensation Insurance Fund of Denver, Colorado.  At 
this time, the claims examiner for the State Compensation 
Insurance Fund noted that the veteran had sustained an 
accidental injury which arose "out of and in the course of 
employment on the date about given."  The claims examiner 
assumed liability only for the medical and/or hospital 
expenses involved.  The Board must note that the final 
determination of the Industrial Commission of Colorado, based 
on the limited evidence provided, is unclear.  No reference 
is made to the veteran's service connected disability.

In August 1953, the veteran declared his marital status with 
VA.  He made no reference to the right arm amputation.  In 
August 1960, he wrote to the VA regarding his two children.  
Once again, he made no reference to the amputation of his 
right arm.  In April 1966, the RO underwent a routine 
evaluation of the veteran's claims folder to "be sure that 
all evaluations are correct and that all benefits due are 
being paid."  At that time, the RO, finding clear and 
unmistakable error, awarded the veteran a noncompensable 
evaluation for a skin graft donor site scar of the right 
thigh from March 1945.  In 1966, it appears clear that the RO 
was still not aware of the veteran's right arm amputation.

In the 1960's and 1970's, the RO and the veteran exchanged 
extensive correspondence regarding issues not before the 
Board at this time.  During this time, he did not refer to a 
right arm amputation nor did he contend that this right arm 
amputation was the result of his service-connected 
disability.  In November 1970, 18 years after the 1952 
injury, the veteran filed a claim for additional VA 
compensation.  He reported that he had not worked since 1952 
"because of disabilities that I incurred that same year/and 
my s/c disabilities."  He did not claim entitlement to 
secondary service connection for amputation of the right arm.  

At a March 1971 VA examination, it was noted that, in 
addition to his service incurred disabilities, he "also lost 
his right forearm below the elbow in a civilian job in 
1952."   

In September 1974, the veteran requested a yearly clothing 
allowance.  He again made no reference to his right arm 
amputation.  In February 1975, the veteran filed a claim 
indicating his service connected left arm and left leg 
condition were worse.  He made no reference to his right arm.  

In order to adjudicate this claim, the RO scheduled the 
veteran for a VA evaluation in April 1975.  The examiner 
stated, in pertinent part,  that the "veteran had an 
amputation of his right leg [service], and his right arm 
years later in an industrial accident."  There is nothing in 
the record to indicate that the veteran contended at that 
time that the amputation of his right arm was caused by his 
service-connected disability.  It was noted that he had not 
worked since 1950 when he lost his right arm in a 
"industrial accident."

In June 1975, the veteran claimed at total rating due to his 
service-connected disabilities.  He stated that he had not 
worked since he "lost my right arm in an industrial 
accident."  In November 1975, he filed an additional claim 
for VA benefits.  Again, he did not refer in either claim to 
service connection of his right arm.  In a Statement of the 
Case issued in February 1977, the RO denied entitlement to a 
total rating based on individual unemployability.  The RO 
noted that the veteran had been unemployed since an 
industrial accident in which he lost his right arm.  The 
veteran made no challenge to the reasoning in this Statement 
of the Case.  An additional claim in December 1977 also made 
no reference to a right arm disability.    VA outpatient 
treatment records dated from 1971 to 1977 contain no 
incidental findings or statements of medical history 
indicated a link between a service-connected disability and 
the right arm amputation.

In May 1982, the veteran filed an additional claim for VA 
compensation.  While claiming entitlement to service 
connection for a back disability and a bilateral hip 
disability on a secondary basis, the veteran did not refer to 
the claim of entitlement to secondary service connection for 
amputation of the right arm.  The May 1982 claim is the 
veteran's first reference to secondary service connection.  
While the claim demonstrates that he comprehended the concept 
of secondary service connection, it also demonstrates that he 
made no allegation that his right arm disability was in any 
way related to his service connected disabilities.   
Treatment records obtained by the RO and submitted by the 
veteran during this time period or before this period make no 
reference to instability caused by the service-connected 
right leg amputation.  

In a general medical examination held in August 1982, no 
reference is made to the service-connected right leg 
amputation causing the amputation of the right arm.  Once 
again, the right arm amputation was described as due to an 
industrial accident.

In March 1989, just short of 37 years after the July 1952 
industrial accident, the veteran filed the claim of 
entitlement to secondary service connection for amputation of 
the right arm.  The veteran stated, in pertinent part:

In 1952, seven years after being 
discharged, while working [I] had an 
accident to where [sic] I lost my right 
arm.  I have always felt that I lost that 
arm due to the fact that I was unable to 
react fast enough to avoid being hurt and 
of course the reason I was not able to 
move as fast as I should have was because 
of the loss of my right leg.

My question is whether I can possibly be 
considered as service-connected for the 
loss of my right arm.  Unfortunately [,] 
at the time of the accident [,] there was 
nobody close to see what happened.  [T]he 
one and only witness is myself. 

The veteran submitted no evidence in support of his claim 
other than an April 1989 accident report.  In that report, he 
noted that his job in July 1952 was that of a conveyor belt 
operator.  He stated that on the day of the accident the belt 
became stuck.  As he was checking the conveyor belt, the 
machinery started functioning, he lost his footing, fell onto 
the conveyor belt, and his arm was caught between the belt 
and one of the rollers.  His arm was severely crushed and 
required amputation.  

In February 1991, the Board denied the veteran's claim.  This 
determination was appealed to the Court.  In December 1991, 
the General Counsel filed a motion for summary affirmance of 
the February 1991 Board determination.  After reviewing the 
record, the Court requested the General Counsel to file a 
supplemental memorandum addressing the Board's February 1991 
statement that "[b]y law and regulation the burden of 
producing [evidence that his service-connected disability was 
the cause of his accident] lies with the veteran."  

In May 1992, the General Counsel filed a supplemental 
memorandum stating that the above-quoted language referred 
only to the burden of presenting a well-grounded claim as 
required by 38 U.S.C.A. § 5107 (West 1991).  The General 
Counsel went on to state that, upon further review of the 
matter, it appeared that the veteran presented a well-
grounded claim and that the Board had failed in its duty to 
assist the veteran in developing this claim.  Accordingly, 
the General Counsel requested that the case be remanded to 
the Board to "discharge properly its duty to assist."  The 
appellant did not oppose this request.  Accordingly, in June 
1992, the Board's February 1991 decision was vacated and the 
matter remanded for readjudication.  

In January 1993, the Board remanded the case to the RO for 
additional development.  In January 1993, the Board stated, 
in pertinent part:  

1.  The RO should attempt to contact the 
Colorado Duntile Products Company, 
Denver, Colorado, and request any 
documentation it might still maintain 
relating to the veteran's July 1952 
accident.  If the company did not have 
any such records it should be asked to 
identify its insurer at the time of the 
accident.  The RO should then attempt to 
contact the insurer and request copies of 
all documentation and medical records 
relating to the accident.

2.  The RO should contact the Denver 
General Hospital and request copies of 
any records it might still maintain 
regarding the veteran's emergency care in 
July 1952.

3.  The RO should attempt to identify and 
contact the hospital facility located at 
either 10th and Lovat or 16th and Loval, 
Streets, Denver, Colorado, and request 
copies of all available clinical records 
pertaining to the July 1952 amputation of 
the veteran's right arm and any 
subsequent related treatment.

4.  The RO should contact the State of 
Colorado's Workmen's Compensation 
Commission, or whatever agency may have 
been charged with administering the 
unemployment benefits which the veteran 
claims to have received for about one 
year after his accident.  Copies of any 
related documents should be secured.

In January 1993, the RO indicated that it was unable to 
locate the Colorado Duntile Products Company.  That month, in 
response to requests by the RO for information, the City and 
County of Denver, Department of Health and Hospitals, stated 
that it had no records available regarding the veteran.  That 
month, the RO also noted that there were no streets by the 
name of "Lovat" or "Loval" in Denver.  However, the 
Provident Rehabilitation Center at 1601 "Lowell" Blvd., 
Denver, was contacted in February 1993.  No response to this 
request for information appears to have been received.  
Lastly, the veteran was able to forward to the VA statements 
from the State Compensation Insurance Fund, Denver, Colorado, 
dated August 1952, regarding his July 1952 injury.  In a 
statement from a claim examiner of the State Compensation and 
Pension Fund, it was noted that "[w]e admit that the person 
named above sustained an accidental injury which arose out of 
and in the course of employment on the date given."  The 
statement went on to note that:

As far as we have been able to ascertain, the 
said accident did not disable the claimant in 
excess of seven days, during which period no 
lost time benefits are recoverable under the 
Workman's Compensation Act.  We are therefore 
accordingly assuming liability only for the 
medical and/or hospital expense involved.

We deny that any permanent disability 
resulted from said accident.

An October 1952 correspondence signed by the same claim 
examiner requested that the appellant contact his office at 
his earliest connivance to discuss "the purchase of an 
artificial arm, which was necessitated by your accident of 
July 21, 1952."  

In April 1993, in response to a request for information from 
the RO, the Department of Labor and Employment, Division of 
Workers' Compensation, Denver, Colorado, stated that no 
records for the veteran were on file. 

After the requested development was performed by the RO, the 
case was returned to the Board.  In July 1994, the Board 
continued the denial of the veteran's claim.  This 
determination was again appealed to the Court.  

In July 1996, a joint motion from the General Counsel and 
veteran's representative noted that the May 1992 motion for 
remand from the General Counsel had requested a more detailed 
narrative from the veteran to evaluate how any instability 
may have caused him to lose footing.  The parties stated that 
this was not accomplished.  The joint motion stated that the 
Board had requested the RO to contact the Duntile Products 
Company.  The parties stated that this was not accomplished.  

The parties of the joint motion noted that under 
38 C.F.R. § 3.310, a disability that is proximately due to or 
the result of a service-connected injury shall be service 
connected.  It was noted that the Court had held that "other 
types of evidence may support this type of claim."  The 
joint motion also referred to the Court's determination in 
Caluza v. Brown, 7 Vet. App. 498, 504 (1995), when it held 
that "[l]ay evidence may provide sufficient support for a 
claim of service connection, and it is error for the Board to 
require medical evidence to support that lay evidence."  

In this case, the joint motion concluded: 

The Board's emphasis on historical 
evidence was misplaced because the only 
relevant inquiry is whether [the 
veteran's] service-connected amputated 
leg contributed to his accident in July 
1952.

In July 1996, the Court granted the joint motion, vacated the 
Board's July 1994 decision, and remanded the case for 
additional development.

In April 1997, the Board remanded this case to the RO for 
additional development.  The case was remanded for the 
following:

1.  The RO should request the veteran to 
identify the names, addresses and 
approximate dates of treatment for all 
health-care providers who may possess 
additional records pertinent to his 
claim.  The Board must stress the 
importance of contemporaneous medical 
treatment records to support the service 
connection claim in this case, including, 
but not limited to, treatment of the 
veteran immediately before and after the 
July 1952 injury.  After securing any 
necessary authorization from the veteran, 
the RO should contact these health-care 
providers in order to attempt to obtain 
copies of those treatment records which 
have not been previously secured.

2.  The veteran should be informed that 
the VA has been unable to obtain 
pertinent records regarding the veteran's 
July 1952 injury.  Specifically, those 
records the veteran has cited in 1993 in 
support of his claim have not been 
obtained by the RO.  The veteran should 
be requested to obtain those records 
himself or to provide the RO with 
additional information so that an 
additional attempt can be made to obtain 
those records.  If additional information 
is obtained from the veteran, the RO 
should make another attempt to obtain 
those records.

3.  The veteran is asked to describe, in 
detail, how any instability in his 
service-connected right leg disability 
may have caused him to lose footing 
which, in turn, caused the July 1952 
accident.  A detailed description of how 
the injury occurred, the names and 
addresses of any witnesses to the injury, 
the nature and extent of the veteran's 
service connected disability before the 
July 1952 injury, any treatment for the 
injury, and any other pertinent 
information should be provided by the 
veteran.

4.  Thereafter, after any additional 
development deemed appropriate is 
performed, the claim should be reviewed 
by the RO with specific reference to the 
July 1996 joint motion.

In May 1997, the RO contacted the veteran and requested that 
he provide the additional information required by the Board.  
On May 13, 1997, the veteran stated that his job in July 1952 
involved making cinder blocks available for the machine that 
grinded the gravel.  On the day of the accident, he was 
summoned to a machine that had stopped working due to an over 
accumulation of gravel.  Upon inspecting the area, he located 
the problem and while physically attempting to clear the over 
accumulation of gravel the machine started.  Realizing that 
he was in a position of danger, he reacted as fast as he 
could.  However, this required him to put pressure on his 
right leg (which is artificial).  The veteran contended that 
the instability of his artificial leg was the cause of his 
inability to quickly get out of the way, leading to his 
falling against the elevator belt and caused the injury to 
his right arm, which lead to the amputation. 

In the May 1997 statement, the veteran noted that on July 22, 
1952, the day of the industrial accident, he was initially 
taken to the Denver General Hospital but was then almost 
immediately transferred to a hospital by the name of "Beth 
Israel" located in Denver, Colorado.  He noted that there 
was currently a facility called "Senior Life Center" 
located at this address and that Beth Israel Hospital (to the 
veteran's understanding) had become part of another hospital 
by the name of St. Anthony's.  The veteran did not know the 
address of this hospital.  He indicated treatment by a 
Dr. Smernoff who amputated his right arm.  He also noted 
treatment by Dr. Smernoff's clinic and that this clinic is 
currently run by Dr. Smernoff's son.  Dr. Smernoff, who 
operated and performed the surgery in 1952, is now deceased.

In May 1997, the veteran noted that he had been unsuccessful 
in obtaining records from the company that he had worked for 
in 1952.  However, he was able to obtain a letter from the 
Industrial Commission of Colorado, noting an accident that 
took place in July 1952.

With regard to medical evidence, the veteran conceded in May 
1997 that he had none.  He noted that additional medical 
records might be available with the Industrial Commission of 
Colorado.  The veteran stated that he had never received any 
treatment for his right arm disability from any VA or 
military medical facility.  

In May 1997, the veteran submitted several documents in 
support of his claim.  These included a June 1997 statement 
from an individual employed with the veteran at Duntile 
Products who had worked with the veteran on the day of the 
accident.  He did not witness the accident.  He indicated 
watching the veteran remove the excess cinder block mix from 
the bottom of the mix, clean up the overflow, replace the 
panel covering the access to the overflow, and then restart 
the conveyor belt prior to the industrial accident.  He did 
not refer to the veteran's service connected disability.

The RO underwent extensive attempts to obtain additional 
records pertinent to the veteran's claim.  In January 1998, 
the RO attempted to contact the State Compensation Insurance 
Fund of Denver, Colorado.  That month, the communication sent 
to this agency was returned to the RO as undeliverable.  That 
month the RO also attempted to contact the Colorado Duntile 
Products Company, the veteran's employer in 1952.  In a 
response received that month, it was noted that this company 
went out of business in 1975 and that no records were 
available.

In January 1998, the RO also contacted the Westwood Medical 
Clinic of Denver, Colorado.  In a response that month, the 
Westwood Clinic stated that they did not have any records 
regarding the veteran.

That month the RO also contacted the St. Anthony Hospital of 
Westminster, Colorado.  In a response that month, the 
clinical information management department of this hospital 
stated that they did not have medical records from 1952.  

In February 1998, the RO contacted the veteran and stated 
that its attempts to obtain records from the Westwood Medical 
Clinic had not been answered.  It was requested that the 
veteran retrieve these records as soon as possible.  In an 
April 1998 response, the veteran provided a statement from 
Dean G. Smernoff, M.D., the son of the physician who 
performed the amputation of the veteran's right forearm in 
1952.  Dr. Smernoff stated, in pertinent part:

To the best of my recollection, [the 
veteran] sustained an injury of the right 
forearm at a cinder block factory in 
1952.  My late father, Dr. Meyer Smernoff 
performed an amputation of the right 
forearm on [the veteran] at Beth Israel 
Hospital.  Medical records were 
researched, but not found due to the 
length of time involved.

In the statement received in April 1998, the veteran noted 
that he has been unable to "get anything more and I hope you 
understand that the length of time involved in my case is a 
big factor.  At this point in time I feel that I have stated 
my case completely and you should forward my appeal to the 
next level."

In June 1998, the veteran requested that the case be 
forwarded to the Board for final development.  The veteran 
noted that he did receive workmen's compensation due to the 
July 1952 injury.  He contended, however, that the "type of 
accident which it was is not as important as the reason that 
I could not react fast enough to prevent my right arm from 
being injured due to my service-connected amputation of the 
right leg.  [It] appears to me as if you are missing the 
entire point of my claim."  

In written argument presented in September 1998, the 
veteran's representative noted that it appeared that "all 
possible remand developments as set forth in the remand order 
has been attempted by the RO."  The veteran's representative 
contended that there was nothing in the record or obtained to 
rebut the veteran's accounts of the accident.  Accordingly, 
with the application of reasonable doubt, it was argued that 
the case should be allowed. 

In October 1998, the Board noted that in May 1997 the veteran 
had provided a very extensive list of potential sources of 
evidence concerning his injury in 1952.  While the RO had 
mounted an energetic effort to contact all of the sources 
identified by the claimant, the Board noted that among those 
sources the veteran listed a "Gelt & Grossman, Attys" 
located at the "Security Bldg.," in Denver.  The 
accompanying documentation of the notice of a hearing 
indicates these attorneys were involved in a worker's 
compensation claim arising from the accident that is central 
to this matter, apparently for the appellant or his employer.  
Thus, it is evident that potentially relevant records may 
exist and the claims folder does not reflect an effort to 
contact this firm or its successors.  

In view of the emphasis in the prior remands from the Court 
on securing a complete record, the Board was compelled to 
return this matter to the RO in order to ascertain whether 
"Gelt & Grossman, Attys" can be contacted and, if so, 
whether they have any pertinent records.  The Board noted 
that absent such a documented effort, it was likely that a 
further joint motion to remand this case is in prospect, 
regardless of the probability that such an effort would prove 
fruitful.  Accordingly, the case is REMANDED to the RO for 
the following actions:

1.  The RO should attempt to obtain any 
pertinent records regarding the 1952 
industrial accident from Gelt & Grossman, 
Attys, once located at the Security 
Building in Denver, Colorado.  If the 
records are obtained, they should be 
associated with the veteran's claims 
folder.  If not, the steps taken to 
obtain these records and the responses, 
if any, received should be made part of 
the record in the claims folder.  

2.  Thereafter, the case should be 
readjudicated in light of the instructions 
mandated by the Court within its decision of 
June 1992 and within the joint motion of July 
1996.

In July 1998 (in a statement that was not before the Board in 
October 1998), the veteran indicated that he had made a 
"mistake."  He contended at this time that he had never 
received Workmen's Compensation for the injury in question.  
This statement conflicts with the letter of June 1998, it 
which he notes that he did receive Workmen's Compensation 
benefits.

In January 1999, the RO contacted the veteran and asked him 
if he was able to obtain the records in question.  In a 
February 1999 response, the veteran cited records previously 
received by the VA.  No additional available evidence was
indicated. 

In a February 1999 report of contact, the RO notes that the 
firm of Gelt & Grossman was the firm of attorney Lou Gelt, 
who died in June 1997.  The current firm is his son's and 
they did not have records of the original office.  No records 
were available.

Written argument was prepared by the veteran's representative 
in March and April 2000 and will be discussed below.


II.  The Duty to Assist

A review of the Court determinations in this case makes it 
clear that one of the critical issues in this case is whether 
the VA has fulfilled the duty to assist the veteran.  VA has 
a duty to assist the veteran in developing facts pertinent to 
a well-grounded claim.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. §§ 3.103 and 3.159 (1999).  That duty includes 
obtaining medical records and medical examinations where 
indicated by the facts and circumstances of the individual 
case.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  "Full 
compliance with the ["statutory duty to assist] also 
includes VA assistance in obtaining relevant records from 
private physicians when [the veteran] has provided concrete 
data as to time, place, and identity."  Olson v. Principi, 
3 Vet. App. 480, 483 (1992).  However, while the duty to 
assist is neither optional nor discretionary (see Littke, 
1 Vet. App. at 92), the duty to assist is not always a one-
way street; nor is it a "blind alley."  Olson, 3 Vet. App. 
at 483.  "The VA's 'duty' is just what it states, a duty to 
assist, not a duty to prove a claim with the veteran only in 
a passive role."  Gobber v. Derwinski, 2 Vet. App. 470, 472 
(1992) (citations omitted).  

The Court has defined a well-grounded claim as a claim which 
is plausible, that is meritorious on its own, "or is capable 
of substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  As stated by the Court, a claimant must submit some 
supporting evidence that justifies a belief by a fair and 
impartial individual that the claim is plausible.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262 (1992); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  In this case, the veteran's 
claim rests upon his evidentiary assertions that he sustained 
the amputation proximally as a result of a lost of balance 
caused by his service connected disability, or his service 
connected disability precluded him from avoiding the injury 
that led to the amputation.  Since these assertions arguably 
address events susceptible to lay observation, his 
evidentiary assertions are competent to establish key facts 
and make the claim plausible.  

With regard to the attainment of additional medical records 
pertinent to this claim, the Board must find that no 
additional medical records pertinent to this claim are 
available.  Extensive efforts by both the RO and the veteran 
to obtain medical records surrounding the July 1952 injury 
have been completely unsuccessful.  The veteran himself has 
conceded that no additional medical records are available 
pertinent to this claim.  

Based on a review of the current evidence of record, the 
Board finds that the VA has fulfilled its duty to assist the 
veteran in the development of this claim.  The RO has 
undergone extensive attempts to obtain records regarding the 
1952 accident, with little result.  The veteran has 
essentially conceded that there are no additional records 
pertinent to his claim that is available.  While he has noted 
that records may be available from his previous employer's 
insurer, the Board must note that efforts to contact both the 
veteran's previous employer, and this company's insurer have 
failed.  The company itself went out of business in 1975, 
approximately 23 years ago, and the lawyer who handled the 
veteran's case has died. 

In Counts v. Brown, 6 Vet. App. 473, 477 (1994), the Court 
found that it could not find a breach in the duty to assist 
when the records in question were unavailable.  In this case, 
the Board specifically finds that no additional records 
pertinent to his claim are available.  Accordingly, the Board 
may proceed with the adjudication of this claim.  

In concluding that an additional remand is not required in 
this case, the Board has reviewed the decision of the Court 
in Stegall v. West, 11 Vet. App. 268 (1998), cited by the 
veteran's representative.  In Stegall, the Court remanded the 
case based on the failure of the RO to comply with the 
specific instructions in a Board remand.  Citing directly 
from Stegall:

The protracted circumstances of this case 
and others which have come all too 
frequently before this Court demonstrate 
the compelling need to hold, as we do, 
that a remand by this Court or the Board 
confers on the veteran or other claimant, 
as a matter of law, the right to 
compliance with the remand orders.  We 
hold further that a remand by this Court 
or the Board imposes upon the Secretary 
of Veterans Affairs a concomitant duty to 
ensure compliance with the terms of the 
remand, either personally or as [] "the 
head of the Department."  38 U.S.C. 
§ 303 . . . Finally, we hold also that 
where, as here, the remand orders of the 
Board or this Court are not complied 
with, the Board itself errs in failing to 
insure compliance.

Stegall, 11 Vet. App. at 271.

In this case, the Board must note the extensive development 
requested by the Board within its remands of January 1993, 
April 1997, and October 1998, in response to the orders of 
the Court.   The Board must also note the outstanding efforts 
of the RO in its attempts to obtain records pertinent to the 
veteran's claim.  The "protracted circumstances of this 
case" involve both the Court's determinations on this claim 
and the fact that the veteran waited nearly 37 years to file 
this claim, with the result that it has become impossible to 
retrieve much obviously relevant evidence.  The RO has 
contacted numerous sources, without results.  The veteran has 
provided as detailed a statement regarding the event in 
question as his recollection allows.  He has conceded that 
there are no additional records available.  The veteran's 
representative has also conceded that the RO has fulfilled 
the requirement of the Board remands.  An additional remand 
of this case would serve no constructive purpose.  
Accordingly, the Board find that the RO's actions have 
fulfilled the requirements of the Board's January 1993, April 
1997, and October 1998 remands.  

Written argument provide by the veteran's representative in 
April 2000 contend that the Board should remand this case 
again on a basis that has was not raised earlier in the many 
years that this claim has been before the Board and the 
Court.  The representative maintained that the RO did not 
provide reasons and bases in response to the Court remand for 
consideration of the veteran's lay evidence.  It was argued 
that if the Board addresses this question at this time, the 
veteran would have been denied the opportunity to rebut a 
challenge to his credibility. 

In addressing this question, the Board has considered 38 
C.F.R. § 20.1304(c) (1999), which provides that any 
"pertinent" evidence submitted by the appellant or 
representative which is accepted by the Board must be 
referred to the RO for review and preparation of a 
Supplemental Statement of the Case unless this procedural 
right is waived by the appellant or representative or unless 
the Board determines that the benefit, or benefits, to which 
the evidence relates may be allowed on appeal without such 
referral. 

The question raised is whether the Board must now remand the 
case to the RO for a Supplemental Statement of the Case with 
reasons and bases for the RO's decision in order to comport 
with the requirements of 38 C.F.R. § 20.1304(c) (1999) and 
general "due process" requirements.  The Board concludes 
that a remand is not necessary to comply with this provision.  
First, no new evidence has been found.  Second, the basis for 
the RO decision in this case is clear.  In the May 1998 
supplemental statement of the case, for example, the RO cites 
the veteran's contentions concerning the circumstance of his 
injury and then points out that the evidence showed that the 
1952 incident was deemed an industrial accident for which the 
veteran received Workmen's Compensation.  Clearly, the RO 
made a crediblity determination and explained the basis for 
that determination.  Moreover, the argument that the veteran 
has never been properly advised of the basis for the denial 
of the claim so that he may provide rebuttal is without 
merit.  The record now contains numerous determinations by 
the RO and the Board clearly finding his evidentiary 
assertions less probative than other evidence.  It is 
inconceivable in light of these numerous Board and RO 
decisions, that the veteran is not aware of the basis for the 
denial of the claim, and in fact he has made specific 
references acknowledging that the adverse determinations have 
been based upon credibility determinations.  The reasons for 
the RO's decisions in this case are as clear and as valid as 
they were when it initially adjudicated this case many years 
ago.  The most recent denial of this case by the RO involved 
no new information or legal argument.  The Board has remanded 
this case on two other occasions, and the RO has always 
denied this claim on the same basis.   Hence, the Board finds 
that a remand to the RO is not warranted pursuant to 38 
C.F.R. § 20.1304(c) or due to a failure of due process.


III.  Entitlement to Secondary Service Connection
for Amputation of the Right Arm

Service connection may be granted if the evidence shows that 
a disability was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Further, under the 
law, a disability that is proximately due to or the result of 
a service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (1999).  

The Court has held that, where the determinative issue 
involves medical causation or diagnosis, there must be 
competent medical evidence supporting the claim to make it 
"plausible" and, thus, well grounded.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  There is no competent medical 
evidence linking the veteran's service connected disability 
to the disability of the right upper extremity.  The veteran 
and his representative essentially argue, however, that the 
critical issue in this case is not an issue of medical 
causality but ultimately turns upon the credibility and the 
probative value to be accorded to the veteran's assertions as 
to events perceptible to a lay party.  As stated by the 
Court, service connection may be established through 
competent lay evidence, not medical records alone.  
Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993) (citations 
omitted).  As cited by the joint motion, where an "issue is 
factual in nature, . . .competent lay testimony, including a 
veteran's voluntary testimony, may constitute sufficient 
evidence to establish a well-grounded claim under 
§ 5107(a)."  Grottveit, 5 Vet. App. at 93.  

The joint motion stated that the Board's emphasis on 
historical evidence was misplaced because the only relevant 
inquiry is whether the veteran's service-connected amputated 
leg contributed to his accident in July 1952.   In this 
regard, the Board would agree that the fact that the medical 
record from the veteran's active service to 1952 indicates 
that he adjusted relatively well to his right leg disability 
is not the exclusive determinative factor in this case 
(though it clearly does not support the veteran's claim).  In 
view of the current record, the Board finds that 
determinative question is the credibility and probative value 
to be accorded to the veteran's recollections of the 1952 
injury.  As stated by the Court, the credibility and weight 
to be assigned to evidence is an adjudicative, not a medical 
determination.  See Owens v. Brown, 7 Vet. App. 429 (1995).  

In Caluza, 7 Vet. App. at 510-511, the Court stated that 
credibility can be impeached generally by a showing of 
interest, bias, inconsistent statements or, to a certain 
extent, bad character.  In this case, the Board finds no 
evidence of "bad character."   The veteran's honorable 
service in the military in World War II is without question, 
as is the fact that he sustained a combat wound leading to a 
grievous injury.  Nor does the Board doubt the good faith of 
the veteran in bringing the claim.  Whether the veteran now 
sincerely believes that his service-connected disability 
caused the injury that led to the amputation of his right arm 
is not in question.  Rather the question is not whether this 
is how the veteran now recollects events some 37 or more 
years ago, but whether that recollection is accurate.  The 
Court has indicated that VA adjudicators may properly 
consider internal inconsistency, facial plausibility and 
consistency with other evidence submitted on behalf of the 
veteran.  Id.  The United States Court of Appeals for the 
Federal Circuit has held that the Board has the "authority 
to discount the weight and probative probity of evidence in 
light of its inherent characteristics in its relationship to 
other items of evidence."  Madden v. Brown, 125 F. 3d 1447, 
1481 (Fed. Cir. 1997).

The veteran maintains that he was unable to avoid injury and 
the resulting amputation of his right arm due to his service-
connected right leg amputation.  In his June 1998 statement, 
the veteran noted that he "could not react fast enough to 
prevent [his] right arm from being injured due to [his] 
service-connected amputation of the right leg."  He also 
stated that the Board appeared to be "missing the entire 
point of my claim."  

While the veteran's statements since 1989 clearly support the 
allowance of his claim, they are by no means the sole 
relevant evidence.  When the veteran filed his initial claim 
asserting almost 37 years after the event that his service 
connected disability caused the right arm injury leading to 
amputation, he reported that he had "always" felt that his 
service connected amputation had caused the right arm injury.  
While there is no statute of limitations regarding when a 
veteran may file a claim, the fact that the veteran waited 
nearly four decades to file such a claim is patently at odds 
with the assertion that he has "always" believed the injury 
was caused by his service connected disability.  The Board 
must note that during this period of time the veteran was in 
very frequent communication with the RO as well as VA medical 
providers regarding a series of claims.  At no point over 
this nearly 37-year interval prior to 1989 did he suggest his 
right arm injury was linked to his service connected 
disability.  Not only is there a general lack of such a claim 
or reference, there are specific instances where the silence 
of the veteran on this point simply is not consistent with 
his assertion that he had always believed such a relationship 
existed.   

In VA examinations performed in April 1975 and August 1982, 
the veteran makes no reference to his theory that the 
amputation of the arm was caused because he was unable to 
move effectively as the result of his right leg prosthesis.  
The April 1975 VA examination is particularly damaging to the 
veteran's case.  At that time, the veteran is cited as 
indicating his right arm amputation was a "industrial 
accident."  He does not indicate his belief that this 
accident was the result of his right leg amputation.

The veteran filed numerous claims for VA compensation before 
March 1989.  In not one of these claims did the veteran raise 
the issue of entitlement to secondary service connection for 
amputation of the right arm.  The May 1982 claim for VA 
compensation is extremely telling in this regard.  At this 
time, the veteran stated, in pertinent part: 

Please also, amend my claim to include my 
lower back, and hips as secondary to loss 
of right leg, and muscle damage of left 
leg.  I get pain in my lower back.  

This statement makes it indisputably clear that the veteran 
fully understood the principle of secondary service 
connection: that a disability caused by a service-connected 
disability can be service connected.  Nevertheless, while he 
was advancing a claim for a hip disability and pain in the 
lower back, he made no reference to the amputation of his 
arm.  If the veteran was "always" of the opinion that his 
right arm amputation was due to his right leg disability, it 
is difficult to comprehend why such a claim was not filed in 
1952 or proximate thereafter; it is completely 
incomprehensible that when he did finally file a claim for 
secondary service connection in May 1982, he made no 
reference to this right arm amputation.  

The available documentation regarding the Workmen's 
Compensation claim does not support the conclusion that the 
veteran's right arm amputation was the result of 
incoordination caused by the right leg amputation.  In July 
1998, the veteran indicated that he had made a "mistake."  
He contended that he had never received Workmen's 
Compensation for the injury in question.  This statement 
conflicts with his own letter of June 1998, it which he notes 
that he did receive Workmen's Compensation benefits.  The 
fact that the veteran acknowledged that he was mistaken as to 
his memory as to whether he received Workmen's Compensation 
for this injury is evidence that bears upon accuracy of his 
memory for such remote events.  If he can not recall now 
whether or not he received a Workman's Compensation award for 
the injury, how accurate is his recollection of the events of 
the injury?  

More importantly, the veteran's current recollection that he 
received no such award is in conflict with the substance of 
the contemporary documents regarding the Workmen's 
Compensation claim.  The August 1952 documents pertaining to 
the incident reflect that the injury arose "out of and in 
the course of employment."  While these records also contain 
notations that the veteran was not disabled for over seven 
days and that no permanent disability resulted, a September 
1952 record shows he was scheduled for a hearing to determine 
his period of temporary disability and "degree of permanent 
disability."  By October 1952, the claim examiner 
acknowledged that the veteran required an artificial limb due 
to the accident in July 1952 and that the veteran should come 
by to discuss the purchase of the limb.  Reading this 
evidence in its entirety illustrates that the injury was 
deemed to be in the course of employment and that the 
amputation was acknowledged as part of the injury for 
Workmen's Compensation purposes.  This evidence contradicts 
the veteran's most recent assertion that he received no award 
from Workmen's Compensation.  Moreover, if the veteran was of 
the belief in 1952 that his service connected disability was 
really what caused the injury leading to the amputation, the 
evidence of record regarding the Workmen's Compensation claim 
contains no indication that such a question was raised at the 
time, and the award is inconsistent with the conclusion the 
real cause of the injury was the service-connected disability 
as opposed to the circumstances of the industrial injury.  

Another factor for consideration in assessing the veteran's 
crediblity, or  certainly the probative value of his 
evidentiary assertions, is what the Board finds to be 
ambiguity in his accounts of the circumstances of the injury.  
The veteran's primary contention is that his failure to move 
quickly enough caused or contributed to cause the injury.  In 
this regard, the Board would concede that an individual with 
a right leg prosthesis would not move as quickly as an 
individual without such an injury.  However, the veteran has 
always been vague as to how his right leg amputation caused 
him to be unable to react fast enough to avoid being hurt.  
He has never provided explicit details on how his right leg 
amputation kept him from moving his right arm out of danger. 
The veteran has indicated that as he was checking the 
conveyor belt, the machinery started functioning, he lost his 
footing, fell onto the conveyor belt, and his arm was caught 
between the belt and one of the rollers.  He does not clearly 
indicate how his service-connected disability caused him to 
lose his footing, or if it caused him to lose his footing.   
He instead appears to indicate that had it not been for the 
service connected disability he would have been able to get 
off the conveyor belt and avoid the injury.  The veteran's 
most recent statements on this issue, as requested by the 
Board and the RO, do not explain how, specifically, a person 
without a right leg prosthesis would have been able to avoid 
the July 1952 injury.  

It has been argued that the veteran's assertions are not 
rebutted.  As noted above, however, in assessing credibly the 
Board is entitled to consider inconsistency and how the 
relationship of the evidentiary assertions to other items of 
evidence.  The Board finds the veteran's assertion in 1989 
that he had "always" believed his service connected 
disability cause the injury to the right upper extremity is 
inconsistent his deafening silence on this matter over nearly 
four decades.  It is still more inconsistent with what the 
limited available contemporary evidence as to the Workmen's 
Compensation reveals.  It is flatly inconsistent with his 
statements of medical history that omit any suggestion of 
such a causal relationship and the silence of his claim in 
1982 for secondary service connection that includes no 
reference to his right arm.  The evidence rebutting the 
recent evidentiary assertions thus comprises the veteran's 
own prior silence as it fits into the context both generally 
and specifically of this record.  Finally, there is the fact 
that the veteran now acknowledges that he could not 
accurately recall whether or not he received Workmen's 
Compensation for the right arm injury.  

Based on a review of all the evidence of record, including 
the veteran's statements, and the statements from his 
representative, the Board must find that the preponderance of 
evidence is against the claim of entitlement to service 
connection for amputation of the right arm on a secondary 
basis.  The failure of the veteran to file a claim for this 
injury until nearly 37 years after the accident, his prior 
multiple failures to allege a relationship between the 
service connected disability and the 1952 injury when he 
could reasonably have been expected to do so or should have 
done so, the available materials from the veteran's Workmen's 
Compensation claim, and the failure of the veteran to 
adequately explain how his right leg amputation caused him to 
be unable to avoid the industrial accident, constitute the 
most probative evidence in this matter and support a 
conclusion that the veteran did not sustain a traumatic 
injury to the right arm as the result of his service-
connected right leg amputation.  The veteran's recollections 
of events that occurred nearly fifty years ago are found to 
be not credible and are outweighed by the facts cited above.  

The veteran's representative has contended that in light of 
the fact that no record directly disputes the veteran's 
recollection of events that occurred nearly 50 years ago, the 
Board should find for the veteran under the benefit of doubt 
doctrine. The Board has carefully considered the benefit of 
the doubt doctrine in this case.  As currently codified, the 
law defines the "benefit of the doubt" doctrine as:

When, after consideration of all evidence 
and material of record in the case before 
the Department with respect to the 
benefits under law administered by the 
Secretary, there is an approximate 
balance of positive and negative evidence 
regarding the merits of an issue material 
to the determination in this matter, the 
benefit of the doubt doctrine in 
resolving such issue shall be given to 
the claimant.  

38 U.S.C.A. § 5107(b) (West 1991).   

Although the veteran is entitled to the benefit of the doubt 
when the evidence supporting a grant of his claim and the 
evidence supporting a denial of his claim are in approximate 
balance, the benefit of the doubt doctrine is inapplicable 
where, as here, the preponderance of the evidence is against 
the claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990).  
As stated by the Court, where the "preponderance of the 
evidence" is against the claim, the appellant loses and the 
benefit of the doubt rule has no application.  Id. at 56.  
"A properly supported and reasoned conclusion that a fair 
preponderance of the evidence is against the claim 
necessarily precludes the possibility of the evidence also 
being in approximate balance."  Id. at 58.   Accordingly, in 
this case, for the reasons cited above, the preponderance of 
the evidence is against the claim.  





ORDER

Entitlement to secondary service connection for amputation of 
the right arm is denied.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

 

